CONCURRING OPINION.
I concur in holding the order dismissing the former prosecution herein valid, and in the reason given therefor, that when the county court sits its jurisdiction is county-wide except in counties having two circuit court districts and cannot be restricted by an order of the court. Further than this, it is not necessary here to go. Therefore, I express no opinion as to the authority of the judge of the county court, under Section 702, Code of 1930, to direct, by a general order of the character here, that a portion of each term of the court shall be held at the county courthouse and the remainder thereof in another place or other places.